DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because empty diagram boxes are impermissible under 37 CFR §1.83(a) which recites as follows:
“The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box).” (Emphasis added by Examiner)
 
The empty diagram boxes 50, 51, 70, and 150,  found in Figures 1, 6B, 6C of the drawings, must be labeled with an appropriate descriptive phrase in addition to the reference characters already present. Please see 37 CFR §1.84(n), 37 CFR §1.84(o), and 37 CFR §1.84(p) for more information on the difference between the required legends and the reference characters already present. Appropriate correction is required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because Figures 6A and 6b have an empty diagram box that is NOT identified by either a reference character or a legend to identify what the part is. Applicant is required to correct this either by labeling the unidentified box with a written description within the box or by both labeling the unidentified box with a written description within the box AND a reference character defined within the specification to more accurately define what the box represents.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the combination of the third partial region provided with a plurality of ultrasonic oscillators in a check pattern, and the fourth partial region being provided with a plurality of ultrasonic oscillators in a planar state (as found in claim 12) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Please note: should the recitation of “ultrasonic oscillators” in the third and fourth partial regions be changed to --ultrasonic collectors-- to overcome the rejections below, the drawing figures of Fig. 12A and 12B will show the claimed combination (with the amendment) and this objection will be withdrawn. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5-7 and 15 are rejected as being indefinite as the phrase “substantially circular shape”, found in lines 2 and 4 of claim 5, has not been defined in the originally filed specification such that one of ordinary skill in the art can fully determine what is encompassed by the “substantially circular shape”.
Claims 6-7 and 15 are rejected as they fail to correct the problems of claim 5 from which they depend.
Claim 7 is further rejected as being indefinite as the phrase “substantially circular shape”, found in lines 2 and 4, has not been defined in the originally filed specification such that one of ordinary skill in the art can fully determine what is encompassed by the “substantially circular shape”.
Claims 8-13 are rejected as being indefinite as the phrase “substantially rectangular shape”, found in lines 2 and 4 of claim 8, has not been defined in the originally filed specification such that one of ordinary skill in the art can fully determine what is encompassed by the “substantially rectangular shape”.

Claim 12 is further rejected as being indefinite. Claim 3, from which claim 12 depends through claim 8, recites that the “second region is provided with a plurality of ultrasonic collectors”. Yet claim 12 recites that the second region includes a third partial region and a fourth partial region, each of the third partial region and the fourth partial region being provided with a “plurality of ultrasonic oscillators”. Does this mean the second region is to have both ultrasonic oscillators and ultrasonic collectors? This is confusing and thus indefinite. 
Claim 14 is rejected as being indefinite as the phrase “substantially perpendicular”, found in line 7, has not been defined in the originally filed specification such that one of ordinary skill in the art can fully determine what is encompassed by the “substantially perpendicular” limitation.
Claim 15 is further rejected as being indefinite as the phrase “substantially ring shape”, found in lines 5 and 10, has not been defined in the originally filed specification such that one of ordinary skill in the art can fully determine what is encompassed by the “substantially ring shape”.
Claim 15 is further rejected as being indefinite as the phrase “substantially perpendicular”, found in line 8, has not been defined in the originally filed specification such that one of ordinary skill in the art can fully determine what is encompassed by the “substantially perpendicular” limitation.
Claims 17 is rejected as being indefinite as it is unclear if the phrase “a reaching time length”, found on line 5, is the same “reaching time length” as that recited in claim 16, from which claim 17 depends, or is a second and different “reaching time length”. Clarification is needed to fully determine the scope of the claimed invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 8-9, 13, and 16 are is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Applicant cited Baba et al. (JP 2008180523 A) (hereafter Baba).
With regards to claim 1, Baba discloses an inspection apparatus (Figures 1, 3, 4, and 5) comprising: a first stage (sensor 2B) including a first main face (Figures 1, 3, 4, and 5); a second stage (sensor 2A) including a second main face opposed to the first main face (Figures 1, 3, 4, and 5); an ultrasonic oscillator (3B) disposed in a first region (paragraph [0022]), the first region including the first main face (Figures 1, 3, 4, and 5), the first region further including a region inside the first stage (Figures 1, 3, 4, and 5); and an ultrasonic collector (3A) disposed in a second region (paragraph [0022]), the second region including the second main face (Figures 1, 3, 4, and 5), the second region further including a region inside the second stage (Figures 1, 3, 4, and 5).
With regards to claim 2, Baba discloses the ultrasonic oscillator (3B) being disposed at a position in the first region corresponding to the ultrasonic collector (Figures 1, 3, 4, and 5, and paragraph [0022]), and the ultrasonic collector (3A) being disposed at a position in the second region corresponding to the ultrasonic oscillator (Figures 1, 3, 4, and 5, and paragraph [0022]).
With regards to claim 3, Baba discloses the first region (2B) being provided with a plurality of ultrasonic oscillators (Figures 1, 3, 4, and 5, paragraph [0015]), and the second region (2A) being provided with a plurality of ultrasonic collectors (Figures 1, 3, 4, and 5, paragraph [0015]).
With regards to claim 8, Baba discloses the first stage having a substantially rectangular shape, when seen in a plane (Figures 1, 3, 4, and 5), and the second stage has a substantially rectangular shape, when seen in the plane (Figures 1, 3, 4, and 5).
With regards to claim 9, Baba discloses the first region (2B) being provided with the plurality of ultrasonic oscillators disposed in a planar state (inherent in the side view shown in Figures 1, 3, 4, and 5), and the second region (2A) being provided with the plurality of ultrasonic collectors disposed in a planar state (inherent in the side view shown in Figures 1, 3, 4, and 5).
With regards to claim 13, Baba discloses the ultrasonic oscillator (3B) has a substantially rectangular shape, when seen in the plane (inherent from the side view shown in Figures 1, 3, 4 and 5), and the ultrasonic collector (3A) has a substantially rectangular shape, when seen in the plane (inherent from the side view shown in Figures 1, 3, 4, and 5).
Baba discloses a controller (computer 27 which includes controller 28, signal processing device 20, and storage device 30) configured to create mapping information in which information concerning a reaching time length (time of transmission) from an ultrasonic oscillator to an ultrasonic collector is mapped in a two-dimensional state (Figures 5 and 6), in accordance with signals from the plurality of ultrasonic collectors (inherent in the images shown, paragraphs [0020] – [0034]) .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baba.
With regards to claim 18, Baba discloses an inspection object including a first substrate and a second substrate bonded to each other (Figures 1, 3, 4, and 5), and the controller (27, 28) being configured to create first mapping information concerning a first depth region of the inspection object (Figure 6, paragraphs [0058] – [0060])), in accordance with a first frequency component in signals from the plurality of ultrasonic collectors (inherently encompassed with the 
Baba discloses the claimed invention with the exception of the second stage being configured to place thereon the inspection object.
It is known throughout the art of ultrasonic measuring and testing that placing a test subject in contact with either the ultrasonic transmitters (oscillators) or the ultrasonic receivers (collectors) is a well-known alternative of placing the ultrasonic transmitters and collectors at a distance from the test object. One of ordinary skill in the art would select the configuration best suited for the object under test and which would provide the best possible test result. Therefore, as the two are well-known alternatives, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Baba to include placing the test object on the second stage as both configurations are well-known and one of ordinary skill in the art would select the most appropriate one to utilize.
With regards to claim 19, Baba discloses the controller (27, 28) being configured to create third mapping information concerning a third depth region of the inspection object (Figure 6, paragraphs [0058] – [0060], disclosed focusing can inspect at any depth region within the inspection object), in accordance with a third frequency component in the signals(inherently encompassed with the use of the focus points within the test object).
With regards to claim 20, Baba discloses the controller being configured to create the mapping information by synthesizing the first mapping information, the second mapping information, and the third mapping information (Figure 6, paragraphs [0058]-[0060]).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 5-7, 10-12, 14-15, and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

With regards to claim 4, the prior art of record fails to teach and/or suggest an inspection apparatus comprising, in combination with the other recited elements, a first stage including a first main face, a second stage including a second main face opposed to the first main face; especially further comprising a rotary unit configured to rotate one of the first stage and the second stage relative to the other stage such that either the oscillators or the collectors are rotated while the others stay stationary.
With regards to claim 10, the prior art of record fails to teach and/or suggest an inspection apparatus comprising, in combination with the other recited elements, a plurality of ultrasonic oscillators provided in a first region of the first stage, a plurality of ultrasonic collectors provided in a second region of the second stage, the first and second stages being rectangularly shaped, and especially wherein the plurality of ultrasonic oscillators are disposed in a check pattern in the first region and the plurality of ultrasonic collectors are disposed in a check pattern in the second region.
With regards to claim 11, the prior art of record fails to teach and/or suggest an inspection apparatus comprising, in combination with the other recited elements, a plurality of ultrasonic oscillators provided in a first region of the first stage, a plurality of ultrasonic collectors provided in a second region of the second stage, the first and second stages being rectangularly shaped, and especially wherein the plurality of ultrasonic oscillators are disposed in a concentric pattern in the first region and the plurality of ultrasonic collectors are disposed in a concentric pattern in the second region.
With regards to claim 12, the prior art of record fails to teach and/or suggest an inspection apparatus comprising, in combination with the other recited elements, a plurality of ultrasonic oscillators provided in a first region of the first stage, a plurality of ultrasonic collectors provided in a second region of the second stage, especially wherein the first region includes a first partial region, and a second partial region disposed outside the first partial region, the second region includes a third partial region, and a fourth partial region disposed outside the third partial region, the first partial region being provided with a plurality of ultrasonic oscillators disposed in a check pattern, the second partial region being provided with a plurality of ultrasonic oscillators disposed in a planar state, the third partial region being provided with a plurality of ultrasonic collectors disposed in a check pattern, and the fourth partial region is provided with a plurality of ultrasonic collectors disposed in a planar state.
With regards to claim 14, the prior art of record fails to teach and/or suggest an inspection apparatus comprising, in combination with the other recited elements, a first stage 
	With regards to claim 17, the prior art of record fails to teach and/or suggest an inspection apparatus comprising, in combination with the other recited elements, a plurality of ultrasonic oscillators provided in a first region of the first stage, a plurality of ultrasonic collectors provided in a second region of the second stage, a controller configured to create mapping information in which information concerning a reaching time length from an ultrasonic oscillator to an ultrasonic collector is mapped in a two-dimensional state, especially wherein the controller is configured to create mapping information in which information concerning a difference between a reference value and the reaching time length from an ultrasonic oscillator to an ultrasonic collector is mapped in a two-dimensional state.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cornforth (US 5,476,011) discloses a pulse echo testing system which utilizes rotating test heads which are all installed on the same side of the test subject.
Patel et al. (US 5,803,334) discloses an ultrasonic edge sensor for the detection of a web edge with a plurality of oscillators (transmitters) on one side of the web with a plurality of collectors (receivers) directly opposite the plurality of oscillators (transmitters).
Haque et al. (US 2006/0048577 A1) discloses an ultrasonic sensor system for a web-guiding apparatus.
KIM et al. (US 2007/0022815 A1) discloses a method of inspecting a substrate using ultrasonic waves generated from a rotating array operating in a pulse echo mode.
FUKUMOTO et al. (US 2020/0116672 A1) discloses a phased-array flaw-detection device and method utilizing a concentric array of transducers to perform the testing.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199. The examiner can normally be reached M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RMM/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855